PER CURIAM.
The State appeals Barber’s sentence for DUI-serious bodily injury which omitted victim injury points. Barber filed a cross-appeal challenging her judgment and sentence. Her attorney filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct 1396, 18 L.Ed.2d 493 (1967).1 We reverse and remand for resentencing.
In Wendt v. State, 711 So.2d 1166 (Fla. 2d DCA 1998), this court receded from Thornton v. State, 683 So.2d 515 (Fla. 2d DCA 1996), and held that victim injury points were properly assessed on a defendant’s score-sheet during sentencing for DUI-manslaughter and DUI-serious bodily injury. Accordingly, we reverse the sentence imposed below and remand for sentencing in accordance with Wendt.
PARKER, C.J., and SALCINES, J., and DANAHY, PAUL W., (Senior) Judge, Concur.

. On cross-appeal, Barber raised the issue of a sentencing error. We do not address this error here since this case is being remanded for resen-tencing. However, we draw to the court’s attention that the oral pronouncement of the sentence in this case is inconsistent with the written sentence. The trial court adjudicated Barber guilty and sentenced her to 13.6 months' incarceration. Notwithstanding, the written sentence shows that Barber was sentenced to 21.15 months of incarceration.